DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/2022.
Applicant's election with traverse of Group I, claims 1-8, in the reply is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classifications and the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Specification does not recite “removing the eyewear frame from the coupon by breaking the plastic seam” (from claim 2). This language is also unclear in relation to the description in the specification. Is this meant to refer to breaking the tab 119 or flange 155?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “removing the eyewear frame from the coupon by breaking the plastic seam”. It is unclear what is meant by “breaking the plastic seam”.
Claim 7 recites the limitation "the plastic coupon" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the coupon of material is comprised of plastic, buffalo horn, wood, carbon fiber, aluminum, stainless, monel, titanium, or a combination thereof”. However, claim 1 already recites “a plastic seam” which limits the material of the coupon to plastic and thus the scope of the claim is unclear. Further it is unclear what it means for the material to comprise “stainless”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valmassoi (PGPub 2017/0165933).
Re Claim 1, Valmassoi discloses a method for machining an eyewear frame 2, using a computer system, the method comprising: receiving a coupon 1 of material for making the eyewear frame 2, the eyewear frame comprising a perimeter, a front portion (Fig. 2) and a rear portion (Fig. 3); cutting the coupon along the perimeter 26 of the eyewear frame, the cut being from one side of the frame to a predetermined depth from the opposite portion of the frame; and creating a plastic seam around the eyewear frame by further cutting the coupon from the front portion of the frame (Fig. 2-7; para. 32-46; note that the coupon 1 is mounted in the support such that cuts are made to both front and rear portions (Fig. 6) and that the thickness is larger than the desired dimensions of the frame (para. 32) and thus inherently cuts will be made from both front and rear to form the final frame). 	Valmassoi does not explicitly disclose the cut being from the rear portion of the frame to a predetermined depth from the front portion of the frame. However, note that the coupon 1 is mounted in the support such that cuts are made to both front and rear portions (Fig. 6) and that the thickness is larger than the desired dimensions of the frame (para. 32) and thus inherently cuts will be made from both front and rear to form the final frame. It would be obvious to one of ordinary skill in the art to make a cut along the perimeter from the rear portion since the same cut can be made from either direction and also since cutting from either direction can obtain the final dimensions and cutting from both sides is required to obtain the final shape.
Re Claim 2, as best understood, Valmassoi discloses removing the eyewear frame from the coupon by breaking the plastic seam (para. 46).
Re Claim 3, Valmassoi discloses cutting the coupon from the front portion of the frame comprises cutting opposite the cut made from the rear portion of the frame to the predetermined depth from the front of the frame (Fig. 2-7; para. 32-46; based on geometry of Figs. 2-3 the cutting requires the same cuts from both front and rear to obtain the shape of the frame).
Re Claim 6, Valmassoi discloses the coupon of material comprises a marker, the marker comprising one or more of the following: a serial number, part number, unique identifier, bar code, text, downstream machine settings, a hole (Fig. 2), a feature to aid machining, or a hinge marker.
Re Claim 7, as best understood, Valmassoi discloses inserting a hinge on the eyewear frame based on the plastic coupon, the serial number, the part number, the unique identifier, the downstream machine settings, the hole, the feature to aid machining, the hinge marker, or combination thereof (para. 10).
Re Claim 8, as best understood, Valmassoi discloses the coupon of material is comprised of plastic, buffalo horn, wood, carbon fiber, aluminum, stainless, monel, titanium, or a combination thereof, (para. 29; claim 1) or wherein the eyewear frame comprises a temple arm.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valmassoi in view of Giacomelli (US 4,443,074).
Re Claims 4-5, Valmassoi discloses cutting the coupon along a perimeter of the front portion of the frame at an offset from the perimeter of the eyewear frame (Fig. 2-7; para. 32-46). Valmassoi does not disclose creating a chamfer. However, Giacomelli teaches cutting coupons of material for forming eyeglass frames with cutting edges that have a wedge profile and cutting angled edges (col. 4, lines 32-63). It would be obvious to utilize such tools for forming a chamfer, as taught by Giacomelli, for the purpose of obtaining a desired geometry of the frame and also since such tools and techniques are well known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726